200 Clarendon Street 27th Floor Boston, MA02116-5021 +16177287100Main +16174266567Fax www.dechert.com MICHELLE PETERS michelle.peters@dechert.com +617 654 8617Direct +617 426 6567Fax July 8, Via Electronic Transmission U.S. Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Russell Investment Company File Nos. 002-71299 and 811-03153 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “Securities Act”), the undersigned hereby certifies on behalf of Russell Investment Company (the “Trust”) that the form of Prospectus and Statement of Additional Information included in Post-Effective
